PER CURIAM.
This appeal is by the defendant below from his conviction, upon a jury trial, of the offense of grand larceny with which he had been charged by information. In seeking reversal, the appellant argued insufficiency of the evidence, and that the trial court erred in denying a motion of the defendant for mistrial and in rulings which permitted testimony of a non-listed state witness and which allowed the state to present certain testimony on rebuttal. Upon consideration thereof in the light of the record, briefs and applicable principles of law, we conclude that reversible error has not been shown.
Affirmed.